           Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMONA BRACY                                     :
         Plaintiff                               :                      CIVIL ACTION
                                                 :
                v.                               :                      NO. 19-3825
                                                 :
MACY’S RETAIL HOLDINGS, INC.,                    :
et al.                                           :
          Defendants                             :

NITZA I. QUIÑONES ALEJANDRO, J.                                                        APRIL 23, 2020

                               MEMORANDUM OPINION
INTRODUCTION

       Before this Court is a motion to compel arbitration filed by Defendants Macy’s Retail

Holdings, Inc. and Macy’s Inc. (collectively, “Defendants” or “Macy’s”), pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. §§ 1-14. [ECF 8]. Plaintiff Ramona Bracy (“Plaintiff”) has

opposed the motion. [ECF 10]. The issues raised by the parties have been fully briefed and are

ripe for disposition.1 For the reasons set forth below, Defendants’ motion to compel arbitration is

granted.

BACKGROUND

       In the amended complaint, Plaintiff asserts claims against Defendants for employment

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et

seq., 42 U.S.C. § 1981, and the Pennsylvania Human Relations Act, 43 Pa. C.S. § 951, et seq.

Defendants move to compel arbitration of these claims pursuant to an arbitration agreement

contained in various written materials that were originally provided to Plaintiff in 2006. In her

amended complaint and in her opposition to Defendants’ motion to compel arbitration, Plaintiff

asserts that she “does not recall ever agreeing” to the arbitration agreement and, therefore, argues


1
       In adjudicating the underlying motion, this Court has also considered Defendants’ reply. [ECF 13].
         Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 2 of 13




that she is not bound by said agreement. The facts relevant to the validity and enforceability of

the arbitration agreement are set forth below.2

                In 2003, Macy’s, Inc., then known as Federated Department Stores, Inc.,
        and the parent company of Macy’s Retail Holdings, Inc., developed and
        implemented an early dispute resolution program for its employees called Solutions
        InSTORE (the “Arbitration Program”). In 2006, after its acquisition of The May
        Department Stores Company, Macy’s rolled out the Arbitration Program to all of
        its non-union, former May Company employees (“Legacy Employees”), including
        Plaintiff, who continued their employment with Macy’s. For Legacy Employees,
        including Plaintiff, the Arbitration Program became effective January 1, 2007.

                The Arbitration Program was introduced to Legacy Employees in the Fall
        of 2006 through informational meetings held in individual department stores.
        These meetings included a presentation by a Macy’s representative about the
        Arbitration Program, a video explaining the Arbitration Program, and the
        distribution of a letter from Macy’s then-Chief Executive Officer Terry J. Lundgren
        and a brochure titled “Welcome to Solutions InSTORE.” The brochure, inter alia,
        advised employees that they would have two opportunities to decide whether to
        accept or opt out of the Arbitration Program.

                Through the sworn declaration of Cynthia Ripak, Defendants’ custodian of
        records with respect to the Arbitration Program, Defendants introduced a sign-in
        sheet for the informational meeting held at Plaintiff’s store, titled “Solutions
        InSTORE Meeting Attendance Sign-In Sheet.” The top of this sign-in sheet
        included the following language: “Please sign and date this roster so that we know
        you attended the informational meeting about Solutions InSTORE, the Company’s
        early Dispute Resolution Program.” In her deposition, Plaintiff admits that she
        signed this sign-in sheet, but contends that she did not actually attend the
        informational session. She further testified that it is “possible” that she received a
        copy of the Lundgren letter and Arbitration Program brochure, but that she
        “do[esn’t] believe that [she] received them.”

               On September 20, 2006, Macy’s sent an package to Plaintiff’s home that
        included: (1) a “Welcome to Solutions InSTORE” postcard; (2) the Arbitration
        Program plan document (“Plan Document”); (3) a personalized, opt-out Election
        Form; and (4) a pre-addressed, postage pre-paid envelope that she could use if she
        decided to complete and return her opt-out Election Form. The Plan Document,



2
         The facts set forth herein are drawn from the amended complaint and the exhibits attached to the
parties’ briefs, including the sworn declaration of Cynthia Ripak, Defendants’ custodian of records for
Defendants’ arbitration program, and the transcript of Plaintiff’s deposition. For the purposes of this
motion, this Court will construe the facts and evidence in the light most favorable to the non-movant—
here, Plaintiff.


                                                   2
 Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 3 of 13




which includes the relevant arbitration agreement, provided in relevant part, the
following:

               “All Associates are automatically covered by all 4 steps of
       the program by taking or continuing a job with the Company. That
       means that all Associates agree, as a condition of employment, to
       arbitrate any and all disputes, including statutory and other claims,
       not resolved at Step 3. However, Arbitration is a voluntary
       condition of employment. Associates are given the option of
       excluding themselves from Step 4 arbitration within a prescribed
       time frame. Issues at Step 4 are decided by a professional from the
       American Arbitration Association in an arbitration process, rather
       than in a court process. Arbitration thus replaces any right you
       might have to go to court and try your claims before a jury. You are
       covered by Step 4 unless and until you exercise the option to exclude
       yourself from arbitration. Whether you choose to remain covered
       by arbitration or to exclude yourself has no negative effect on your
       employment.”

The enclosed documentation further advised that if Plaintiff decided not to
participate in the Arbitration Program, she needed to complete the Election Form
and return it before October 31, 2006. Plaintiff did not complete or return the opt-
out Election Form. In April 2007, Macy’s mailed Plaintiff a brochure welcoming
her to the Arbitration Program. Plaintiff testified that she “does not recall”
receiving either the Fall 2006 or April 2007 mailing. Defendants’ custodian of
records, Ripak, confirmed that the Arbitration Program package and welcoming
brochure were mailed to Plaintiff’s address and were not returned as undeliverable.

       In March 2007, Plaintiff transferred from the King of Prussia store to the
Springfield store to become an Office Manager. Shortly thereafter, Plaintiff signed
an Associate Acknowledgement regarding Macy’s employee handbook. The
acknowledgement read:

       “I acknowledge that I have received the Macy’s Associate Guide. I
       understand that it is my responsibility to read the contents and to
       comply with all Company policies, procedures and rules. I
       understand that it is my responsibility to discuss with my manager
       or a Human Resources manager any questions that I may have.”

Plaintiff concedes that she received and reviewed (though not in detail) a copy of
the Associate Guide. The Associate Guide includes a section titled “Resolving
Disputes” that explains the Arbitration Program. The Associate Guide also
provides:

       “You should have received detailed information describing the
       [Arbitration P]rogram. If you need more information or are
       interested in receiving a Plan Document, please ask Human

                                         3
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 4 of 13




               Resources or visit the Solutions InSTORE website at
               www.employeeconnection.net/solutionsinstore, or call the Office of
               Solutions InSTORE at 1.866.285.6689.”

       Plaintiff does not recall reviewing this section of the Associate Guide.

               After Plaintiff transferred to the Springfield store, she recalled seeing a
       poster “hanging up in the store” regarding the Solutions InSTORE Program. Based
       on review of the poster, Plaintiff concluded that Solutions InSTORE was “a phone
       number that you call. If you feel like you can’t go to someone within your store,
       then you call this number. Or if you feel like someone in your store did not, um,
       satisfy your need then, you call the Solutions InSTORE number.”

               In October 2007, Macy’s provided Plaintiff another opportunity to opt out
       of the Arbitration Program. Specifically, Macy’s sent Plaintiff a package that
       contained: (1) a brochure titled “We’ve Got You Covered;” (2) a newsletter titled
       “Opening the Door to More Information;” (3) a personalized opt-out Election Form;
       and (4) a pre-addressed, postage-paid envelope. Like the September 2006 package,
       this package included a description of the Arbitration Program and instructed
       Plaintiff that if she no longer wished to participate in the Arbitration Program, she
       must complete and return the enclosed Election Form by November 15, 2007.
       Plaintiff testified that she “does not recall” receiving the Fall 2007 mailing.
       Defendants’ custodian of records, Ripak, confirmed that the package was mailed to
       Plaintiff’s address and not returned as undeliverable.

LEGAL STANDARD

       When addressing a motion to compel arbitration, the Court must first determine which

standard of review to apply: either the motion to dismiss standard under Federal Rule of Civil

Procedure (“Rule”) 12, or the motion for summary judgment standard under Rule 56. Guidotti v.

Legal Helpers Debt Resolution, LLC., 716 F.3d 764, 771-72 (3d Cir. 2013).              “Where the

affirmative defense of arbitrability of claims is apparent on the face of a complaint (or documents

relied upon in the complaint), the FAA would favor resolving a motion to compel arbitration under

a motion to dismiss standard without the inherent delay of discovery.” Id. at 773-74 (internal

citations omitted). Where arbitrability is not apparent on the face of the complaint, “the issue

should be judged under the Rule 56 standard.” Id. Here, though the issue of arbitrability is

apparent on the face of the amended complaint, Plaintiff challenges the validity and enforceability


                                                4
         Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 5 of 13




of the Arbitration Program on the basis of her alleged lack of recollection to receiving the

Arbitration Program materials. When such a challenge is made, a motion to compel arbitration is

properly reviewed under the motion for summary judgment standard. Par-Knit Mills, Inc. v.

Stockbridge Fabrics Co. Ltd., 636 F.2d 51, 54 (3d Cir. 1980). Thus, this Court finds that the Rule

56 summary judgment standard is applicable to determining the validity and enforceability of the

Arbitration Program at issue.3

        When applying the Rule 56 standard to a motion to compel arbitration, a court shall grant

the motion when “the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex

Corp. v. Catrett, 477 U.S. 317 (1986). A fact is “material” if its existence or non-existence may

affect the outcome of litigation, and a dispute is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In applying a Rule 56 standard, “the court must draw all reasonable inferences

in favor of the nonmoving party.” Guidotti, 716 F.3d at 772.

        The moving party has the burden of showing the court “the absence of a genuine issue of

material fact” by showing that the non-moving party “fail[ed] to make a showing sufficient to

establish the existence of an element essential to that party’s case.” Celotex, 477 U.S. at 322-23.

The non-moving party must then rebut the claim by “citing to particular parts of materials in the

record, including, depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1)(A-B). The non-moving party must show more than “some metaphysical doubt as to



3
        The parties have participated in and have exchanged some discovery, including Plaintiff’s
deposition, such that the Court has a sufficient factual record regarding the issue of arbitration. Therefore,
no additional discovery is necessary.

                                                      5
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 6 of 13




the material facts,” rather, the non-moving party must “go beyond the pleadings” and “show that

there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 476

U.S. 574, 586 (1986); see also Celotex, 477 U.S. at 324.

DISCUSSION

       As noted, Defendants move to compel the arbitration of this matter based on the Arbitration

Program, to which they contend Plaintiff agreed. In opposing the motion, Plaintiff argues only

that Defendants have failed to establish that she received and agreed to the terms of the Arbitration

Program. In light of the undisputed record evidence, this Court is not persuaded by Plaintiff’s

arguments.

       The FAA “establishes a strong federal policy in favor of compelling arbitration over

litigation.” Sandvik AB v. Advent Int’l Corp., 220 F.3d 99, 104 (3d Cir. 2000). The primary

substantive provision of the FAA (Section 2) provides that a written agreement to arbitrate “shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,

24 (1983) (citing 9 U.S.C. § 2). This provision “reflects the fundamental principle that arbitration

is a matter of contract.” Rent–A–Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010). Further,

§ 2 “places arbitration agreements on an equal footing with other contracts and requires courts to

enforce them according to their terms.” Id. (internal citations omitted).

       Under the FAA:

               [a] party aggrieved by the alleged failure, neglect, or refusal of
               another to arbitrate under a written agreement for arbitration may
               petition any United States district court which, save for such
               agreement, would have jurisdiction under Title 28, in a civil action
               or in admiralty of the subject matter of a suit arising out of the
               controversy between the parties, for an order directing that such
               arbitration proceed in the manner provided for in such agreement.



                                                 6
         Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 7 of 13




9 U.S.C. § 4. “The court shall hear the parties, and upon being satisfied that the making of the

agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an

order directing the parties to proceed to arbitration in accordance with the terms of the agreement.”

Id. In so doing, the court “must resolve ‘any doubts concerning the scope of arbitrable issues . . .

in favor of arbitration.’” CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 172 (3d Cir. 2014)

(quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25). If the court determines that the case

must be arbitrated, it “shall on application of one of the parties stay the trial of the action until such

arbitration has been had in accordance with the terms of the agreement, providing the applicant for

the stay is not in default in proceeding with such arbitration.” 9 U.S.C. § 3.

        Therefore, before compelling arbitration, a court must determine (1) whether a valid

agreement to arbitrate exists, and (2) whether the particular dispute falls within the scope of that

agreement. Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005).4 Throughout

the inquiry, there is a presumption in favor of arbitrability. Id. In determining whether a valid

arbitration agreement exists, courts look to ordinary state law principles of contract formation.

Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009).                         Under

Pennsylvania law (applicable here), “a contract is formed when there is an offer, an acceptance of

that offer and an exchange of consideration.” Yocca v. Pittsburgh Steelers Sports, Inc., 578 Pa.

479, 494 n.21 (Pa. 2004).

                               Formation of the Arbitration Agreement

        Plaintiff argues that Defendants have failed to present sufficient evidence to show that she

entered into the purported agreement to arbitrate. Specifically, Plaintiff contends that Defendants

have failed to provide evidence that any of the materials containing the governing terms of the


4
        Plaintiff does not argue that her underlying claims fall outside the scope of the Arbitration Program.
Indeed, Plaintiff’s employment discrimination claims fall within in the scope of the Arbitration Program.

                                                      7
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 8 of 13




Arbitration Program were provided to her or that she accepted the terms thereof. Plaintiff’s

argument is belied by the record, which affirmatively demonstrates the requisite offer, acceptance,

and consideration underlying the Arbitration Program.

                           1. Defendants’ Offer of the Arbitration Program

       Pennsylvania courts have “defined an offer as ‘a manifestation of a willingness to enter

into a bargain, so made as to justify another person in understanding that his assent to that bargain

is invited and will conclude it.’” Beaver Valley Alloy Foundry Co. v. Therma-Fab, Inc., 814 A.2d

217, 222 (Pa. Super. Ct. 2002) (quoting O’Brien v. Nationwide Mut. Ins. Co., 689 A.2d 254 (Pa.

Super. Ct. 1997) and Restatement (Second) of Contracts, 24)). “An offer must be intentional,

definite in its terms and communicated, otherwise the minds cannot meet.” Morosetti v. Louisiana

Land & Exploration Co., 522 Pa. 492, 494 (Pa. 1989).            “In the employment context, the

communication to employees of certain rights, policies and procedures may constitute an offer of

an employment contract with those terms.” Bauer v. Pottsville Area Emergency Med. Servs.,

Inc., 758 A.2d 1265, 1269 (Pa. Super. Ct. 2000). Applying Pennsylvania law, numerous courts in

this district have held that an employer’s distribution of an arbitration policy to existing at-will

employees—as part of an employee handbook or as a freestanding document—constitutes an offer

of continued employment, subject to the terms of the arbitration program. See, e.g., Alexander v.

Raymours Furniture Co., 2014 WL 3952944, at *5 (E.D. Pa. Aug. 13, 2014); Grant v. Phila.

Eagles, LLC, 2009 WL 1845231, at * 4 (E.D. Pa. June 24, 2009); Gutman v. Baldwin Corp., 2002

WL 32107938, at *4 (E.D. Pa. Nov. 22, 2002); Hamilton v. Travelers Prop. & Cas. Corp., 2001

WL 503387, at * 2 (E.D. Pa. May 11, 2001); Wilson v. Darden Rests., Inc., 2000 WL 150872, at

*3–4 (E.D. Pa. Feb. 11, 2000); Venuto v. Ins. Co. of N. Am., 1998 WL 414723, at *5–6 (E.D. Pa.

July 22, 1998); cf. Brennan v. CIGNA Corp., 282 F. App’x 132, 135–36 (3d Cir. 2008) (holding




                                                 8
         Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 9 of 13




that a valid arbitration agreement existed where employer distributed an arbitration policy to

employees, which made binding arbitration a term and condition of employment).

        To establish that a valid offer was made, Defendants provided the sworn declaration of

Cynthia Ripak, Manager of the Office of Solutions InSTORE and custodian of records for the

Arbitration Program. Based on her review of Defendants’ business records, she attested that

Plaintiff attended a store meeting in the Fall of 2006 at which the Arbitration Program was

introduced and explained. Plaintiff’s attendance at this meeting is evidenced by Plaintiff’s

signature on the corresponding sign-in sheet. Though Plaintiff contends that she did not actually

attend this session, she concedes that she signed the sign-in sheet, the purpose of which was clearly

to record her attendance at the meeting. Ripak also attested that the governing Plan Document and

informational materials explaining the Arbitration Program were mailed to Plaintiff on multiple

occasions; to wit: in September 2006, April 2007, and October 2007. As noted, the mailed

materials explained the Arbitration Program and advised Plaintiff on how to opt out of the program,

if she so desired.

        This Court finds that the mailed materials constituted Defendants’ offer to Plaintiff to enter

into the Arbitration Program. Though Plaintiff “did not recall” receiving these materials when she

testified fourteen years later, Defendants’ business records establish otherwise; Defendants

provided unrebutted evidence that the materials were mailed to Plaintiff and were not returned as

undeliverable. Thus, Defendants are entitled to a presumption that they were, in fact, received

by Plaintiff. See Samaras v. Hartwick, 698 A.2d 71, 73 (Pa. Super. Ct. 1997) (“it has long been

the law of our Commonwealth that ‘proof of a mailing raises a rebuttable presumption that the

mailed item was received and it is well-established that the presumption under the mailbox rule is

not nullified solely by testimony denying receipt of the item mailed.”); Gedid v. Huntington Nat’l

Bank, 2012 WL 691637, at *6 (W.D. Pa. Feb. 10, 2012); Bell v. Allstate Ins. Co., (E.D. Pa. May

                                                  9
         Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 10 of 13




31, 2005). Moreover, Plaintiff, as the party seeking to avoid arbitration, bears the burden of

proving invalidity of the arbitration agreement. Comrey v. Discover Fin. Serv., Inc., 806 F. Supp.

2d 778, 783 (M.D. Pa. 2011) (citing Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92 (2000)).

Mere denial is insufficient to rebut the presumption of receipt. Comrey, 806 F. Supp. 2d at 783

(citing Discover Bank v. Vaden, 489 F.3d 594, 607 (4th Cir. 2007)). “Once this presumption is

established, the party alleging that it did not receive the letter has the burden of establishing such,

and merely asserting that the letter was not received, without corroboration, is insufficient to

overcome the presumption of receipt.” Geise, 939 A.2d at 423 (quoting Donegal Mut. Ins. Co. v.

Ins. Dept., 719 A.2d 825, 827 (Pa. Commw. Ct. 1998)).

         Besides her bald contention that she did not “recall” receiving these materials, Plaintiff

does not provide any evidence to show that she did not receive the Arbitration Program documents.

To the contrary, Plaintiff concedes that she signed the sign-in sheet, the purpose of which was to

record her attendance at the Arbitration Program informational meeting. She also concedes

signing an acknowledgement confirming her receipt and review of the Macy’s Associate Guide,

which included a description of the Arbitration Program. In light of these concessions and

Defendants’ unrebutted documentary evidence that the Arbitration Program materials were

provided to Plaintiff on multiple occasions, Defendants have demonstrated that they made a valid

offer.

                          2. Plaintiff’s Acceptance of the Arbitration Program

         Defendants’ offer to Plaintiff, conveyed by the Arbitration Program materials, explained

that by continuing employment and not returning the opt-out Election Form, Plaintiff was agreeing

to be covered by the Arbitration Program. It is undisputed that Plaintiff continued her employment

with Defendants and did not return the opt-out Election Form.




                                                  10
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 11 of 13




       In Pennsylvania, it is well-established that continued employment alone, under these

circumstances, can constitute acceptance of an arbitration agreement. In Lepera v. ITT Corp.,

1997 WL 535165 (E.D. Pa. Aug. 12, 1997), the employer offered an arbitration agreement to its

employees during the plaintiff’s employment. Id. at *4. In finding the arbitration agreement

enforceable, the court explained that continuing to work for the employer constituted acceptance

of the employer’s offer to arbitrate:

               This court finds that Lepera clearly agreed to arbitrate his disputes
               with ITT. Lepera clearly and unequivocally continued to work after
               receipt of the Policy and explanatory memorandum; he did not
               vacillate between working and not working. The Policy and
               accompanying memorandum set forth in unambiguous terms that
               Lepera was agreeing to arbitrate by continuing to work, and Lepera
               received and read those documents.

Id.; see also Grant, 2009 WL 1845231, at *4 (stating it “has not hesitated to find an enforceable

agreement to arbitration, where, as here, an arbitration policy is instituted during an employee’s

employment and the employee continues to work for the employer thereafter.” ); Wilson, 2000 WL

150872, at *4 (finding an employee’s intent to be bound to employer’s unilaterally-imposed

arbitration policy evidenced by his continued employment after receiving policy); Venuto, 1998

WL 414723, at *5 (holding that an at-will employee accepted employer’s unilaterally instituted

arbitration policy where employee was notified of the policy and continued to work thereafter).

       Plaintiff’s contention that she does “not recall” having received the arbitration agreement

does not alter the outcome here. Numerous courts have held that a plaintiff’s lack of recollection

does not create a genuine issue of disputed fact. See, e.g., Keller v. Pfizer, Inc., 2018 WL 5841865,

at *3 (M.D. Pa. Nov. 8, 2018) (rejecting plaintiff’s arguments that she should not be bound by an

arbitration agreement because she did not recall entering into the agreement); Black v. JP Morgan

Chase & Co., 2011 WL 3940236, at *5 (W.D. Pa. Aug. 25, 2011) (holding that a plaintiff’s

testimony that she did not recall receiving arbitration agreement did not create a genuine issue of

                                                 11
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 12 of 13




fact as to whether plaintiff chose not to opt out); Tinder v. Pinkerton Sec., 305 F.3d 728, 735–36

(7th Cir. 2002) (holding that plaintiff’s averment in her affidavit that she did not recall seeing or

reviewing the arbitration program brochure that was allegedly included with her payroll check did

not raise a genuine issue of fact as to whether the brochure was distributed to her, where the record

also contained uncontroverted affidavits from defendant indicating that the brochure was definitely

sent and presumably received with her paycheck); I.V. Servs. of America, Inc. v. Inn Dev. & Mgmt.,

Inc., 182 F.3d 51, 55 (1st Cir. 1999); (holding that plaintiff’s “mere lack of recollection does not

suffice to create an issue of fact over whether or not she received a Plan copy.”).

       Here, Plaintiff manifested her intent to be bound by the terms of the Arbitration Program

by not returning the opt-out election form on two separate occasions and by continuing to work

for Defendants. In light of Defendants’ unrebutted evidence that they distributed the Arbitration

Program materials to Plaintiff, her testimony that she did “not recall” receiving the materials does

not create a genuine issue of material fact. Under these circumstances, this Court finds that

Plaintiff accepted Defendants’ offer to enter into the Arbitration Program.

                                            3. Consideration

       Under Pennsylvania law, continued employment after receiving notice of an arbitration

policy is sufficient to establish acceptance of, as well as consideration for, an arbitration

agreement. See Blair v. Scott Specialty Gases, 283 F.3d 95, 604 n.3 (3d Cir. 2002) (continued

employment can serve as consideration to support an arbitration clause and render it enforceable);

Alexander, 2014 WL 3952944, at *5 (stating that the “weight of authority” in Pennsylvania finds

adequate consideration to support an arbitration agreement where the employee continued to work

for the employer after receiving the arbitration agreement); Wilson, 2000 WL 150872, at *4

(holding that an employee’s continued employment “is sufficient to constitute both acceptance of

the Company’s offer as well as consideration for an enforceable arbitration agreement.”);

                                                 12
        Case 2:19-cv-03825-NIQA Document 15 Filed 04/23/20 Page 13 of 13




Hamilton, 2001 WL 503387, at *2 (holding that continued employment after employee’s receipt

of employee handbook containing arbitration agreement was sufficient to constitute acceptance

and consideration). As described above, it is undisputed that Plaintiff continued to work for

Defendants after receiving the Arbitration Program materials. Plaintiff’s continued employment

constitutes valid consideration.

       In sum, Defendants have presented unrebutted evidence of the offer, acceptance, and

consideration for a validly formed agreement to the underlying Arbitration Program. Plaintiff’s

mere lack of recall as to her receipt of the Arbitration Program materials is insufficient to create a

genuine issue of material fact as to the formation and validity of the agreement to arbitrate.

Plaintiff is, therefore, bound by the terms of the Arbitration Program. Accordingly, Defendants’

motion to compel arbitration of this matter is granted.

CONCLUSION

       For the reasons stated herein, Defendants’ motion to compel arbitration is granted. An

Order consistent with this Memorandum Opinion follows.

NITZA I. QUIÑONES ALEJANDRO, J.




                                                 13
